Citation Nr: 1121397	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation greater than 40 percent for degenerative joint disease of the lumbar spine with radiculopathy and spondylolisthesis.

2.  Entitlement to an evaluation greater than 30 percent for left knee degenerative joint disease.

3.  Entitlement to an evaluation greater than 30 percent for status post total right knee replacement.

4.  Entitlement to an evaluation greater than 10 percent for left ankle traumatic arthritis.

5.  Entitlement to an evaluation greater than 10 percent for right hip degenerative joint disease.

6.  Entitlement to an evaluation greater than 10 percent for left hip degenerative joint disease.

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served in the National Guard with periods of active duty for training from April 1970 to August 1970 and from June 1972 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his February 2010 VA Form 9, the Veteran indicated that he did not want a hearing.  In March 2011, the Veteran requested a personal appearance before the Board to provide testimony regarding his appeal.  The Board subsequently sent the Veteran a letter to clarify whether or not he wanted a hearing.  In April 2011, the Veteran responded, indicating that he wanted to appear at a hearing before a Veterans Law Judge at his local RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the appropriate RO.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


